Citation Nr: 1810749	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  He served in the Republic of Vietnam from January 1969 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in August 2016 when it was remanded for further adjudication.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Veteran asserts that his hearing loss and tinnitus are the result of in-service noise exposure.  

First, the Veteran's DD-214 reflects that he served in the Republic of Vietnam from January 1969 to January 1970 and that he earned the Vietnam Service Medal and Vietnam Campaign Medal.  Although the Veteran's DD-214 does not document receipt of the Combat Infantry Badge, or other medal that automatically signifies combat experience, in his notice of disagreement (NOD) the Veteran indicated that he was "involved in one perimeter attack and one fire fight" and that he experienced "two all-night mortar attacks hitting within 50 ft of [his] bunker."  See July 2012 NOD.  Engagement in combat is not necessarily determined simply by reference to a military occupational specialty or the existence of certain awards.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Accordingly, on remand, the AOJ must take all appropriate steps to verify combat service.    

Second, the Veteran had in-service audiological evaluations during the January 1968 induction examination and the January 1970 separation examination, at which times auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, VA will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standard will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 
In this case, the October 2016 VA examiner noted that there was no significant decrease in either ear from induction to separation.  However, the examiner did not state which standard she considered - whether she considered the audiometric data under the ASA standard or the ISO-ANSI standard.  In addition, the examiner failed to note the shift that occurred in the Veteran's hearing acuity from induction to separation (see STRs), or to provide reasoning as to why the shift occurred.

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Notably, the October 2016 VA examination is only inadequate to the extent that it did not discuss what standard the examiner utilized when considering the in-service audiometric data (the ASA standard or the ISO-ANSI standard) and to the extent that the examiner failed to comment on the shift that occurred in the Veteran's hearing acuity from induction to separation.  Therefore, the Veteran's medical records and claims file should be provided to a VA examiner for an addendum opinion regarding whether the threshold shift and audiometric standards used.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department including, but not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to verify whether the unit to which the Veteran was assigned engaged in combat during the time he was stationed in Vietnam.  Take any and all appropriate steps to verify combat service.
 
2. Then, return the claims file to the examiner who conducted the October 2016 VA file review for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion clarifying the following:

a) Please state which standard are being considered to support the etiology opinion - whether she considered the audiometric data under the ASA standard or the ISO-ANSI standard.  Ensure that you convert both the induction and separation examination results to both standards.  Please note that both standards should be considered, and the one more favorable to the Veteran should be used in providing the etiological opinion.

b) Please comment on the threshold shift in the Veteran's hearing acuity, as evidence by his induction and separation examinations.   

c) Then, state a new opinion, if warranted, to determine whether it is at least as likely as not (a 50 percent or higher degree of probability) that his current hearing loss and tinnitus are related to his military noise exposure.

3. Then, readjudicate the claims on appeal in light of this and all other additional evidence.  If the claims remain denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them opportunity to respond before returning the appeal to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



ATTORNEY FOR THE BOARD	A. Lech, Counsel

Copy mailed to: 	North Carolina Division of Veterans Affairs


